MEMORANDUM **
Rafael Valdivia-Valdez appeals his bench-trial conviction and sentence for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a) and (b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Valdivia-Valdez has filed a brief and a motion to withdraw as counsel of record, stating there are no grounds for relief. No pro se supplemental brief has been filed.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction. We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005).
Counsel’s motion to withdraw as counsel on appeal is denied.
The conviction is AFFIRMED and the sentence is REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.